DETAILED ACTION
This office action is in response to the application filed May 15, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the threaded knot as recited in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lens being “convex” as recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “outside surface 122” and “periphery 124” as described in the specification (see paras. 0030-0031).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “132” has been used to designate “cushioning element,” “cushioning pad,” and “adhesive” (see para. 0035).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitations are: “securing elements” in claims 1, 7, and 16, “adjusting element” in claims 15 and 20, and “cushioning element” in claims 16 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 15 and 20 recite the limitation “an adjusting element.”  The specification is devoid of adequate structure to perform the claimed function of adjusting the strap.  In particular, the specification merely states that “[t]he strap may alternatively comprise an adjusting element for adjusting a length of the strap to fit a particular shape or size of a user” and that in using the strap the user can “adjust the adjusting element on the strap to ensure a tight fit between the eyelash extension protector and the user's face” (see paras. 0011-0012).  As such, because there is no disclosure of any a particular structure to perform the function, the specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the invention had possession of the claimed invention.
Claims 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 20 recite the limitation “an adjusting element.”  As detailed above regarding 35 USC 112(a), the disclosure does not provide adequate structure to perform the claimed function of adjusting the strap.  As would be recognized by those of ordinary skill in the art, there are many different structures for adjusting an eyewear strap.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structure(s) perform the claimed function.  Therefore, claims 15 and 20 are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0318571 Rajkovich et al. (Rajkovich) in view of USPN 4,162,542 Frank.
To claim 1, Rajkovich discloses an eyelash extension protector (10 of Figures 1-6) (para. 0009) comprising:
an eyewear frame (12) comprising:
	a pair of eye socket protectors (18,22,34,36);
	a bridge connecting the pair of eye socket protectors (annotated Figures 4-5, see below; para. 0029); and
	an inside periphery (20,24) (see especially Figures 4-5; para. 0028); and
arms (30,32) (see Figures 1-6; para. 0029).

    PNG
    media_image1.png
    916
    719
    media_image1.png
    Greyscale

Rajkovich does not disclose an eyelash extension protector comprising a strap comprising a pair of securing elements for attaching the strap to the eyewear frame.
However, Frank teaches an eyelash extension protector comprising a strap (35,37) comprising a pair of securing elements (annotated Figures 1-8, see below; col. 3, lines 9-29; threaded knots) for attaching the strap to the eyewear frame.
Rajkovich and Frank teach analogous inventions in the field of protective eyewear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelash extension protector of Rajkovich to have a strap instead of arms as taught by Frank because Frank teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that the strap of Frank would allow the eyelash extension protector to be stored in a more compact form than an eyelash extension protector with arms.  It would further have been obvious to one of ordinary skill in the art as a simple substitution of one well-known mechanism for attaching the eyelash extension protector to the face of a wearer with another to yield the predictable result of attaching the eyelash extension protector to the face of the wearer.

    PNG
    media_image2.png
    881
    605
    media_image2.png
    Greyscale

To claim 2, the modified invention of Rajkovich (i.e. Rajkovich in view of Frank, as detailed above) further teaches an eyelash extension protector wherein each of the eye socket protectors are oval in shape (para. 0027 of Rajkovich).  It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the eye socket protectors in an oval shape since Applicant has not disclosed that such shape solves any stated problem or is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of accommodating eyelash extensions (see MPEP 2144.04).

To claim 3, the modified invention of Rajkovich (i.e. Rajkovich in view of Frank, as detailed above) further teaches an eyelash extension protector wherein the strap is adjustable in length (annotated Figures 1-8 of Frank; col. 3, lines 9-29 of Frank).

To claim 4, the modified invention of Rajkovich (i.e. Rajkovich in view of Frank, as detailed above) further teaches an eyelash extension protector wherein each securing element is a threaded knot (annotated Figures 1-8 of Frank; col. 3, lines 9-29 of Frank).

To claim 5, the modified invention of Rajkovich (i.e. Rajkovich in view of Frank, as detailed above) further teaches an eyelash extension protector wherein each eye socket protector comprises a sidewall (annotated Figures 4-5 of Rajkovich), a receiving hole (33 of Frank), and a lens (34,36 of Rajkovich) (see Figures 1-6 of Rajkovich; paras. 0027-0028 and 0032 of Rajkovich; annotated Figures 1-8 of Frank; col. 3, lines 9-29 of Frank).

To claim 7, Rajkovich discloses an eyelash extension protector (10 of Figures 1-6) (para. 0009) comprising:
an eyewear frame (12) comprising:
	a pair of eye socket protectors (18,22,34,36), each eye socket protector comprising a sidewall (annotated Figures 4-5) and a lens (34,36) (see Figures 1-6; paras. 0027-0028, 0032);
	a bridge connecting the pair of eye socket protectors (annotated Figures 4-5; para. 0029); and
	an inside periphery (20,24) (see especially Figures 4-5; para. 0028); and
arms (30,32) (see Figures 1-6; para. 0029).
Rajkovich does not disclose an eyelash extension protector comprising a pair of receiving holes and a strap comprising a pair of securing elements for attaching the strap to both of the receiving holes.
However, Frank teaches an eyelash extension protector comprising a pair of receiving holes (33) and a strap (35,37) comprising a pair of securing elements (annotated Figures 1-8; col. 3, lines 9-29; threaded knots) for attaching the strap to both of the receiving holes (annotated Figures 1-8; col. 3, lines 9-29).
Rajkovich and Frank teach analogous inventions in the field of eyelash extension protectors.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelash extension protector of Rajkovich to have a strap attached to receiving holes instead of arms as taught by Frank because Frank teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that the strap of Frank would allow the eyelash extension protector to be stored in a more compact form than an eyelash extension protector with arms.  It would further have been obvious to one of ordinary skill in the art as a simple substitution of one well-known mechanism for attaching the eyelash extension protector to the face of a wearer with another to yield the predictable result of attaching the eyelash extension protector to the face of the wearer.

To claim 8, the modified invention of Rajkovich (i.e. Rajkovich in view of Frank, as detailed above) further teaches an eyelash extension protector wherein each sidewall comprises an upper portion and a lower portion (annotated Figures 4-5 of Rajkovich; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion).

To claim 9, Examiner respectfully notes that the limitation “wherein each securing element engages the respective receiving hole to form a watertight connection” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As the modified eyelash extension protector of Rajkovich teaches the structure of the receiving hole as claimed, there would be a reasonable expectation for the modified eyelash extension protector of Rajkovich to perform such function (Examiner notes that although in Figure 6 of Frank the strap does not completely fill receiving hole 33, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the strap could be knotted multiple additional times to bulk up its volume within receiving hole 33 until receiving hole 33 is completely filled by the strap, rendering receiving hole 33 “watertight”).

To claim 10, the modified invention of Rajkovich (i.e. Rajkovich in view of Frank, as detailed above) further teaches an eyelash extension protector wherein each lens is convex (see especially Figure 2 of Rajkovich).

To claim 14, the modified invention of Rajkovich (i.e. Rajkovich in view of Frank, as detailed above) further teaches an eyelash extension protector wherein the inside periphery is flexible (para. 0027 of Rajkovich).

To claim 15, the modified invention of Rajkovich (i.e. Rajkovich in view of Frank, as detailed above) further teaches an eyelash extension protector wherein the strap further comprises an adjusting element (37 of Frank) (annotated Figures 1-8 of Frank; col. 3, lines 9-29 of Frank).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rajkovich in view of Frank (as applied to claims 1 and 5, above) in further view of US Pub No. 2014/0331383 Bially.
To claim 6, the modified invention of Rajkovich (i.e. Rajkovich in view of Frank, as detailed above) is silent as to the depth of each sidewall.
However, Bially teaches an invention similar to those of Rajkovich and Frank, wherein the depth of each sidewall is at least 15 millimeters (para. 0030).
Rajkovich, Frank, and Bially teach analogous inventions in the field of protective eyewear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sidewall depth of the modified invention of Rajkovich to be at least 15 millimeters as taught by Bially because Bially teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that sidewalls with a depth of at least 15 millimeter would be beneficial for keeping the lenses from contacting the eyelashes and/or eyelids of a wearer.  Examiner further respectfully notes that it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rajkovich in view of Frank (as applied to claim 7, above) and in further view of USPN 5,307,523 Lewis et al.
To claim 11, the modified invention of Rajkovich (i.e. Rajkovich in view of Frank, as detailed above) teaches an eyewear extension protector wherein each lens is convex (see especially Figure 2 of Rajkovich).
The modified invention of Rajkovich does not teach an eyewear extension protector wherein each lens is flat.
However, Lewis teaches an eyewear extension protector wherein each lens is flat (see Figures 1-5).
The modified invention of Rajkovich and Lewis teach analogous inventions in the field of eyewear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the lenses of the modified invention of Rajkovich to be flat as taught by Lewis because Lewis teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that a flat lens would be less expensive to manufacture than a convex lens.  Examiner further respectfully notes that because Applicant has not disclosed that a flat lens solves any stated problem or is anything other than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purpose of providing the lens, providing a flat lens would therefore be an obvious matter of design choice (see MPEP 2144.04).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rajkovich in view of Frank (as applied to claim 7, above) and in further view of US Pub No. 2017/0203159 Schuwerk.
To claims 12 and 13, the modified invention of Rajkovich (i.e. Rajkovich in view of Frank, as detailed above) teaches an eyelash extension protector as recited in claim 7, above.
The modified invention of Rajkovich does not expressly teach an eyelash extension protector wherein each lens is scratch resistant or wherein each lens has a protective layer.
However, Schuwerk teaches an eyewear (see Figures 1-3) wherein each lens (2) is scratch resistant and wherein each lens has a protective layer (para. 0060).
The modified invention of Rajkovich and Schuwerk teach analogous inventions in the field of eyewear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Rajkovich to include lenses that are scratch resistant and include a protective layer as taught by Schuwerk because Schuwerk teaches that this configuration is known in the art and protects the lenses against scratching and fogging (para. 0060).

Claims 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of USPN 10,517,764 Arsenault et al.
To claim 16, Lewis discloses an eyelash extension protector (11 of Figures 1-5; col. 2, lines 6-57) comprising:
an eyewear frame (12,13,14,23) comprising:
	a pair of eye socket protectors (12,13), each eye socket protector comprising a sidewall (annotated Figures 1-5, see below), a receiving hole (32), and a lens (23);
	a bridge (14) connecting the pair of eye socket protectors; and
	an inside periphery (26); and
a strap (30) comprising a pair of securing elements (33) for attaching the strap to both of the receiving holes (see especially Figure 4).

    PNG
    media_image3.png
    900
    608
    media_image3.png
    Greyscale

Lewis does not expressly disclose 14a cushioning element attached to the inside periphery of the eyewear frame.
However, Arsenault teaches an eyelash extension protector (see Figures 1A-3C) comprising a cushioning element (115) attached to the inside periphery of the eyewear frame (see especially Figures 1A-1B, reproduced below for convenience; col. 12, line 34 – col. 14, line 6).
Lewis and Arsenault teach analogous inventions in the field of eyelash extension protectors.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelash extension protector of Lewis to include a cushion as taught by Arsenault because Arsenault teaches that this configuration is known in the art and offers a comfortable and secure seal between eyelash eye socket protectors and the user’s skin (col. 15, lines 14-43).
Examiner respectfully notes that the limitation “eyelash extension protector” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As the modified eyewear of Lewis teaches the structure of the eyelash extension protector as claimed, there would be a reasonable expectation for the modified eyewear of Lewis to perform such function.

    PNG
    media_image4.png
    896
    652
    media_image4.png
    Greyscale

To claim 17, the modified invention of Lewis (i.e. Lewis in view of Arsenault, as detailed above) further teaches an eyelash extension protector wherein the cushioning element is attached to the inside periphery of the eyewear frame by an adhesive (125 of Arsenault) (see especially Figure 1A of Arsenault; col. 13, lines 14-43 of Arsenault).

To claim 20, the modified invention of Lewis (i.e. Lewis in view of Arsenault, as detailed above) further teaches an eyelash extension protector wherein the strap further comprises an adjusting element (col. 2, lines 27-39 of Lewis; inasmuch as currently claimed, the elastic of “elastic band 30” can properly be considered an adjusting element).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Arsenault (as applied to claim 16, above) and in further view of Schuwern.
To claim 18, the modified invention of Lewis (i.e. Lewis in view of Arsenault, as detailed above) teaches an eyelash extension protector as recited in claim 16, above.
The modified invention of Lewis does not expressly teach an eyelash extension protector wherein each lens has a protective layer.
However, Schuwerk teaches an eyewear (see Figures 1-3) wherein each lens (2) lens has a protective layer (para. 0060).
The modified invention of Lewis and Schuwerk teach analogous inventions in the field of eyewear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Lewis to include lenses that are scratch resistant and include a protective layer as taught by Schuwerk because Schuwerk teaches that this configuration is known in the art and protects the lenses against scratching and fogging (para. 0060).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Arsenault (as applied to claim 16, above) and in further view of Bially.
To claim 19, the modified invention of Lewis (i.e. Lewis in view of Bially, as detailed above) is silent as to the depth of each sidewall.
However, Bially teaches an invention similar to that of the modified eyelash extension protector of Lewis, wherein the depth of each sidewall is at least 15 millimeters (para. 0030).
The modified invention of Lewis and Bially teach analogous inventions in the field of protective eyewear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sidewall depth of the modified invention of Lewis to be at least 15 millimeters as taught by Bially because Bially teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that sidewalls with a depth of at least 15 millimeter would be beneficial for keeping the lenses from contacting the eyelashes and/or eyelids of a wearer.  Examiner further respectfully notes that it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732